The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on October 28, 2020, in which claims 1-15 were presented for examination.

Status of Claims
Claims 1-15 are pending in the application, of which claims 1, 8 and 12 are in independent form and these claims (1-15) are subject to rejection(s) and/or objection(s) set forth in the following Office Action.

Priority
The priority date considered for this application is February 12, 2019.  

Information Disclosure Statement
  The information disclosure statements (IDS) submitted on 10/28/2020, 1/21/2021, 5/6/2021, and on 11/12/2021 were filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as 

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Objections
Claims 3, 4, and 7-15 are objected to because of the following informalities:
Claim 3: lines 3-4, “different versions of the application”, suggestion: -the different versions of the application-.
Claim 4:  “the descriptor artifact” lacks antecedent basis.
Claim 7:  lines 1-2, “the first version of the application” lacks antecedent basis, line 2, “the one or more additional application metadata bundles” lacks proper antecedent basis, line3, “the first application metadata bundle” lacks antecedent basis.
Claim 8: -the- should be inserted in front each of “namespaces”, “categories”, “validation definitions”; “trait definitions”; “type definitions”; “event handlers”; and “master data”. 
Claim 9: line 4, -the- should be inserted after “wherein”.
Claim 11: line 2, “the application metadata bundle” lacks proper antecedent basis. line 2, suggestion: replace “captured” with --generated--.
Claim 12: line 27, “the method” lacks proper antecedent basis. 
Claim 13: line 4, -the- should be inserted after “wherein”.
Claim 15: line 1, “the application metadata bundle” lacks proper antecedent basis. line 2, suggestion: replace “captured” with --generated--.
Claims 10 and 14 are objected to for the same reason because of their dependencies to objected claims.

Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “the application metadata” in line 3 is not clear whether it refers to “application metadata” in lines 7-8 of claim 1 or line 2 of claim 2. For the following prior art rejection, “application metadata” in line 2 of claim 2 will be treated as --the application metadata--. 

Statutory Type Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 8-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-15 of prior U.S. Patent No. US 10871956 B2. This is a statutory double patenting rejection.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The instant appl. 17/083202
The US patent No. 10871956
Comments
Claims 
1. A system that implements an object metadata service for managing application configuration in a multi-tenant environment, the system comprising: 

one or more servers having one or more processors and one or more memories, the one or more processors being communicatively connected to one or more data storage devices; 

an application manager implemented by the one or more processors of the one or more servers which, for each of a plurality of different versions of an application, captures application metadata for the version of the application and generates a corresponding bundle which 

a bundle manager which, responsive to the application manager, validates each of the plurality of different bundles and stores the validated bundles in a bundle library in the one or more data storage devices; and 

a deployment manager which, responsive to the application manager, selects and installs a specific one of the versions of the application for a corresponding tenant of the multi- tenant environment by retrieving a master schema and one of the bundles corresponding to the specific one of the versions of the application from the bundle library and installs the retrieved master schema and the retrieved bundle and generates a tenant schema for the specific version of the application corresponding to the retrieved master schema and the retrieved bundle, wherein the tenant 


2. The system of claim 1, wherein the application manager receives application information including application metadata from a management system that is communicatively connected to the application manager and defines each of the bundles based on the application metadata.  

3. The system of claim 2, wherein the application manager maintains an inventory of tenant subscriptions, wherein each of the subscriptions identifies a corresponding version of the application, wherein different tenant subscriptions are capable of identifying different versions of the application, and wherein different versions of the application are associated with different ones of the validated bundles stored in the bundle library.  


5. The system of claim 1, wherein each bundle comprises a compressed data structure.  

6. The system of claim 1, wherein the application metadata bundle captured for the corresponding version of the application comprises a first application metadata bundle captured for a first version of the application, wherein the first application metadata bundle defines one or more dependencies on one or more additional application metadata bundles.  

7. The system of claim 1, wherein the deployment manager is configured to deploy the first version of the application by deploying the one or more additional application metadata 

1. A system that implements an object metadata service for managing application configuration in a multi-tenant environment, the system comprising: 

one or more servers having one or more processors and one or more memories, the one or more processors being communicatively connected to one or more data storage devices; 

an application manager implemented by the one or more processors of the one or more servers which, for each of a plurality of different versions of an application, captures application metadata for the version of the application and generates a corresponding bundle which 

a bundle manager which, responsive to the application manager, validates each of the plurality of different bundles and stores the validated bundles in a bundle library in the one or more data storage devices; and 

a deployment manager which, responsive to the application manager, selects and installs a specific one of the versions of the application for a corresponding tenant of the multi-tenant environment by retrieving a master schema and one of the bundles corresponding to the specific one of the versions of the application from the bundle library and installs the retrieved master schema and the retrieved bundle and generates a tenant schema for the specific version of the application corresponding to the retrieved master schema and the retrieved bundle, wherein the tenant 
…..

2. The system of claim 1, wherein the application manager receives application information including application metadata from a management system that is communicatively connected to the application manager and defines each of the bundles based on the application metadata. 
3. The system of claim 2, wherein the application manager maintains an inventory of tenant subscriptions, wherein each of the subscriptions identifies a corresponding version of the application, wherein different tenant subscriptions are capable of identifying different versions of the application, and wherein different versions of the application are associated with different ones of the validated bundles stored in the bundle library. 

5. The system of claim 1, wherein each bundle comprises a compressed data structure. 
6. The system of claim 1, wherein the application metadata bundle captured for the corresponding version of the application comprises a first application metadata bundle captured for a first version of the application, wherein the first application metadata bundle defines one or more dependencies on one or more additional application metadata bundles. 
7. The system of claim 1, wherein the deployment manager is configured to deploy the first version of the application by deploying the one or more additional application metadata bundles according to a dependency 



























































































































Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20150007169 A1, hereinafter “Li”) in view of  Venkatesan et al (US 20180052671 A1, hereinafter “Venkatesan”) and Vintzel et al (US 20180219972 A1, hereinafter “Vintzel”). 

Regarding claim 1, Li teaches 
A system that implements an object metadata service for managing application configuration in a multi-tenant environment, the system comprising (Abstract, “According to one aspect of the present disclosure a system and technique for deploying an application in a cloud computing environment…”): 
one or more servers having one or more processors and one or more memories, the one or more processors being communicatively connected to one or more data storage devices (Fig. 1); 
an application manager implemented by the one or more processors of the one or more servers which, for each of a plurality of different versions of an application, captures application metadata for the version of the application and generates a corresponding bundle which contains metadata that defines the version of the application (para [0062], “…in step 410, collecting, when a user is deploying an application, metadata and instructions on deploying the application…in step 420, storing the collected metadata and instructions as a model for re-deploying the application…” wherein the model reads on the bundle. para [0081], “As shown in FIG. 6, one embodiment of the present invention provides a method for deploying a composite application in a cloud computing environment. The composite application comprises at least two sub-applications…” wherein the sub-application of the composite application is analogous to a version of an application); 
Li does not explicitly teach
a bundle manager which, responsive to the application manager, validates each of the plurality of different bundles and stores the validated bundles in a bundle library in the one or more data storage devices; and 
a deployment manager which, responsive to the application manager, selects and installs a specific one of the versions of the application for a corresponding tenant of the multi- tenant environment by retrieving a master schema and one of the bundles corresponding to the specific one of the versions of the application from the bundle library and installs the retrieved master schema and the retrieved bundle and generates a tenant schema for the specific version of the application corresponding to the retrieved master schema and the retrieved bundle, wherein the tenant schema is accessible by the corresponding tenant of the multi-tenant environment.
Venkatesan teaches 
a bundle manager which, responsive to the application manager, validates each of the plurality of different bundles and stores the validated bundles in a bundle library in the one or more data storage devices (para [0040] teaches storing the metadata for each ; 
a deployment manager which, responsive to the application manager, [selects and installs a specific one of the versions of the application for a corresponding tenant of the multi- tenant environment by retrieving a master schema and one of the bundles corresponding to the specific one of the versions of the application from the bundle library and installs the retrieved master schema and the retrieved bundle] and generates a tenant schema for the specific version of the application corresponding to the retrieved master schema and the retrieved bundle, wherein the tenant schema is accessible by the corresponding tenant of the multi-tenant environment (para [0055], “In one implementation, the controlling module (322) may control one or more functionality of the application based on the metadata, at runtime. …. Upon checking by the controlling module (320), the controlling module (320) may determine the access to the user for a functionality and/or a write operation based on the metadata stored. The user may access the functionality and/or the write operation if the user has access as stored in the metadata. In one exemplary implementation, the user may not have the access to the functionality and/or the write operation, the access to the user may be denied. ….” this paragraph teaches that the deployment may be accessed by certain uses and other users may be denied access, which reads on a tenant schema).
Li and Venkatesan are analogous art because both deal with software deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Venkatesan before him/her before the effective filing date of the claimed invention, to incorporate the features of Venkatesan into Li because Venkatesan’s teaching provides a method for controlling the deployment of an application such that access to the functionalities of the application can be allowed or denied (Venkatesan, Abstract).
Neither Li nor Venkatesan explicitly teaches 
selects and installs a specific one of the versions of the application for a corresponding tenant of the multi- tenant environment by retrieving a master schema and one of the bundles corresponding to the specific one of the versions of the application from the bundle library and installs the retrieved master schema and the retrieved bundle.
Vintzel teaches 
selects and installs a specific one of the versions of the application for a corresponding tenant of the multi- tenant environment by retrieving a master schema and one of the bundles corresponding to the specific one of the versions of the application from the bundle library and installs the retrieved master schema and the retrieved bundle (para [0071], “In step 602, the main software package and the related optional software package are retrieved…” wherein the main software package reads on the master schema and the related optional software package is analogous to the specific version of the application. para [0072], “Once retrieved, the software package and the related optional software package may be stored for subsequent installation by client device 302 to respectively be a main application of main applications 308 and a related optional application of related optional applications 310…”).
The combination of Li and Venkatesan along with Vintzel are analogous art because all deal with software deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Venkatesan and Vintzel before him/her before the effective filing date of the claimed invention, to incorporate the features of Vintzel into Li and Venkatesan because Vintzel’s teaching provides a method/system that enables an end user “to acquire all or less than all software packages that make up an atomic set, yet each software package acquired adheres to the version requirements set forth by the atomic set” (Vintzel, Abstract).

Regarding claim 2, Li as modified by Venkatesan and Vintzel teaches The system of claim 1, Venkatesan further teaches wherein the application manager receives application information including application metadata from a management system that is communicatively connected to the application manager and defines each of the bundles based on the application metadata (para [0033], “In one implementation, the receiving module (312) may receive an application developed utilizing an application archetype…” .

Regarding claim 3(Original), Li as modified by Venkatesan and Vintzel teaches The system of claim 2, Venkatesan further teaches wherein the application manager maintains an inventory of tenant subscriptions, wherein each of the subscriptions identifies a corresponding version of the application, wherein different tenant subscriptions are capable of identifying different versions of the application (para [0055], “. …. Upon checking by the controlling module (320), the controlling module (320) may determine the access to the user for a functionality and/or a write operation based on the metadata stored. The user may access the functionality and/or the write operation if the user has access as stored in the metadata. In one exemplary implementation, the user may not have the access to the functionality and/or the write operation, the access to the user may be denied. ….” this paragraph indicates that the system (reads on application manager) maintains inventory of tenant (user) subscriptions and versions of the application are identified in the subscriptions.), and wherein different versions of the application are associated with different ones of the validated bundles stored in the bundle library (para [0040], “…. In one example, application archetype my abstract the complexities of the application developer by gathering and storing the customizations of the customer along with the variations between the cloud datacentre and the local datacentre as metadata. The metadata stores configurations for each customer and for each deployment model. The customer may after deployment of a hybrid application configure how the application should behave for the users in cloud datacentre and in local datacentre.” For motivation to combine, please refer to office action regarding claim 1).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Venkatesan and Vintzel as applied to claim 1, in further view of Sheive et al (US 20140047413 A1, hereinafter, “Sheive”).

Regarding claim 4, Li as modified by Venkatesan and Vintzel teaches The system of claim 1, but does not explicitly teach wherein the descriptor artifact and metadata payload artifacts comprise JSON files that are stored in a hierarchical folder structure.
Sheive teaches 
wherein the descriptor artifact and metadata payload artifacts comprise JSON files that are stored in a hierarchical folder structure (para [0183], “…This object data can be stored as a serialization of the objects held in memory while editing is taking place. This could be as simple as converting them to JSON and writing it to a compressed file that is stored with the other media files for applications 212 and is tied to the image file using metadata in the data store for developer applications 220”. para [0314], “…Uploaded video files would be stored in a user's video gallery, with tagged categories and perhaps hierarchical folders as described for the image and audio galleries and with the same upload, capture, import and search capabilities…” this paragraph suggests that the JSON files would be stored in hierarchical folders.).
The combination of Li, Venkatesan and Vintzel along with Sheive are analogous art because all deal with software deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Venkatesan, Vintzel and Sheive before him/her before the effective filing date of the claimed invention, to incorporate the features of Sheive into Li, Venkatesan and Vintzel because Sheive’s teaching provides a method for storing data hierarchically to facilitate user browsing (Sheive, para [0314]).

Regarding claim 5, Li as modified by Venkatesan and Vintzel teaches The system of claim 1, but does not explicitly teach wherein each bundle comprises a compressed data structure.
Sheive teaches 
wherein each bundle comprises a compressed data structure (para [0183], “…This could be as simple as converting them to JSON and writing it to a compressed file that is stored with the other media files for applications 212 and is tied to the image file using metadata in the data store for developer applications 220”).

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Venkatesan, Vintzel and Sheive before him/her before the effective filing date of the claimed invention, to incorporate the features of Sheive into Li, Venkatesan and Vintzel because Sheive’s teaching provides a method for storing data hierarchically to facilitate user browsing (Sheive, para [0314]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Venkatesan and Vintzel as applied to claim 1, in further view of Mukherjee et al (US 20190235850 A1, hereinafter, “Mukherjee”).

Regarding claim 6, Li as modified by Venkatesan and Vintzel teaches The system of claim 1, but does not explicitly teach wherein the application metadata bundle captured for the corresponding version of the application comprises a first application metadata bundle captured for a first version of the application, wherein the first application metadata bundle defines one or more dependencies on one or more additional application metadata bundles.
Mukherjee teaches 
wherein the application metadata bundle captured for the corresponding version of the application comprises a first application metadata bundle captured for a first version of the application, wherein the first application metadata bundle defines one or more dependencies on one or more additional application metadata bundles (Fig. 4, para [0081], “Each section associated with an operating system S.sub.OS (for example the section S.sub.OSX) includes a list of application identifiers A2 for elements of the software pack defined above and for each of these application identifiers, further includes, associated with said application identifier A2, a version code indicating a version number of the application, the size of the application, an integrity word allowing the terminal to perform an integrity check of the application it has downloaded, and a list of dependencies.”).

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Venkatesan, Vintzel and Mukherjee before him/her before the effective filing date of the claimed invention, to incorporate the features of Mukherjee into Li, Venkatesan, Vintzel because Mukherjee’ teaching provides a method for deploying software applications which reduces server workload (Mukherjee, para [0021]).   

Regarding claim 7, Li as modified by Venkatesan and Vintzel teaches The system of claim 1, but does not explicitly teach wherein the deployment manager is configured to deploy the first version of the application by deploying the one or more additional application metadata bundles according to a dependency graph defined in the first application metadata bundle prior to deploying the application metadata of the first application metadata bundle.
Mukherjee teaches 
wherein the deployment manager is configured to deploy the first version of the application by deploying the one or more additional application metadata bundles according to a dependency graph defined in the first application metadata bundle prior to deploying the application metadata of the first application metadata bundle (Fig. 4, para [0112], “…if the application A3 is identified in the list of dependencies of the application A2, the application A3 is downloaded and installed by the terminal 10 before A2.”).
The combination of Li, Venkatesan and Vintzel along with Mukherjee are analogous art because all deal with software deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Venkatesan, Vintzel and Mukherjee before him/her before the effective filing date of the claimed invention, to incorporate the features of Mukherjee into Li, Venkatesan, Vintzel because Mukherjee’ teaching provides a method for deploying software applications which reduces server workload (Mukherjee, para [0021]).   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192